Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/5/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 7/17/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Regarding claim 5, comprising particles having an averaged circularity of superior or equal to 0.90 and inferior or equal to 1.00, preferably of superior or equal to 0.85 and of inferior or equal to 0.95, is confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ellenwood (US 2012/0183858) in view of Hiratsuka (US 2015/0093643).
Regarding claim 1, Ellwood discloses a lithium cobalt-based oxide cathode active material powder, said particles having a general formula Lit+aCo1-x-yzAlxM’ yMezO2, wherein M’ and Me comprise at least one element of the group consisting of: Ni, Mn, Nb, Ti, W, Zr, and Mg, with -0.01<a<0.01, 0.002<x<0.050, 0<y<0.020 and 0<z<0.050.  The first example in Table 1 shows LC0191 as having Li:Co blend of 1.04:1, with 0.5 mol% Mg and 0.25 mol% TiO2 [0083].  The preparation is also suitable for providing Al2O3 doped LiCoO2 particles [0081].  An ordinary artisan would at once envisage choosing the amount of 0.5 mol% or 0.25 mol% when substituting the dopant for Al2O3.
Regarding claim 1, which comprises particles having a median particle size D50 of superior or equal to 20.00um, preferably 25.00um, and inferior or equal to 45.00um, Ellwood discloses the lithium cobalt oxide powder having a size between 1-50 um, more typically between 5 um to 25 um [0053].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Regarding claim 1, said lithium cobalt-based oxide active material powder being obtained by a process comprising the steps of claim 1, the limitation has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.
1983)
Regarding claim 1 “the cathode active material powder having a specific floating capacity of at most 80mAh/g obtained by the steps a. to f.”, it has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F2d. 1252, 1255,195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

Regarding claim 2, having a press density superior or equal to 3.95g/cm3 and inferior or equal to 4.40g/cm3, Ellenwood discloses the pellet density is greater than or equal to 3 [0017].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 3, having a volumetric capacity of at least 570mAh/cm3, preferably of at most 700mAh/cm3, it has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F2d 705,709, 15 USPQ2d 1655 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Regarding claim 4, wherein said particles have a R-3m crystal structure, it has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F2d. 1252, 1255,195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
Regarding claim 6, Ellenwood discloses wherein y and z = 0 [0058].

Regarding claim 1, said particles having an averaged circularity of superior or equal to 0.85 and inferior or equal to 1.00, and regarding claim 5, comprising particles having an averaged circularity of superior or equal to 0.90 and inferior or equal to 1.00, preferably of superior or equal to 0.85 and of inferior or equal to 0.95, Hiratsuka teaches a positive active material.  The closer to 1 the circularity of the positive active material, the more enhanced the filling property of the active material forming positive electrode active material layer, which is preferred. Accordingly, the circularity is, for example, 0.90 or more. When the circularity is less than 0.90, there are cases where the filling property of the active material forming a positive electrode active material layer becomes degraded [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the circularity of the positive active material of Ellenwood, as taught by Hiratsuka, for the benefit of having good filling property.

Regarding claim 7, Ellenwood modified by Hiratsuka teaches a lithium-ion secondary battery suitable for electronic devices comprising the lithium cobalt-based oxide cathode active material powder according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ellenwood (US 2012/0183858) in view of Blangero (US 2014/0212759) and Hiratsuka (US 2015/0093643).
Regarding claim 1, Ellwood discloses a lithium cobalt-based oxide cathode active material powder, said particles having a general formula Lit+aCo1-x-yzAlxM’ yMezO2, wherein M’ and Me comprise at least one element of the group consisting of: Ni, Mn, Nb, Ti, W, Zr, and Mg, with -0.01<a<0.01, 0.002<x<0.050, 0<y<0.020 and 0<z<0.050.  The first example in Table 1 shows LC0191 as having Li:Co blend of 1.04:1, with 0.5 mol% Mg and 0.25 mol% TiO2 [0083].  The preparation is also suitable for providing Al2O3 doped LiCoO2 particles [0081].  An ordinary artisan would at once envisage choosing the amount of 0.5 mol% or 0.25 mol% when substituting the dopant for Al2O3.
Regarding claim 1, which comprises particles having a median particle size D50 of superior or equal to 20.00um, preferably 25.00um, and inferior or equal to 45.00um, Ellwood discloses the lithium cobalt oxide powder having a size between 1-50 um, more typically between 5 um to 25 um [0053].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Regarding claim 2, having a press density superior or equal to 3.95g/cm3 and inferior or equal to 4.40g/cm3, Ellenwood discloses the pellet density is greater than or equal to 3 [0017].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 3, having a volumetric capacity of at least 570mAh/cm3, preferably of at most 700mAh/cm3, it has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F2d 705,709, 15 USPQ2d 1655 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Regarding claim 4, wherein said particles have a R-3m crystal structure, it has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F2d. 1252, 1255,195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
Regarding claim 6, Ellenwood discloses wherein y and z = 0 [0058].
Regarding claim 1, said lithium cobalt-based oxide active material powder being obtained by a process of claim 1, Ellenwood discloses mixing cobalt hydroxide precursor with lithium carbonate particles, then fired in dry air at 1015 C, followed by milling and sieving [0060].  The precursor particle size is 17-21 um [0057].  Ellenwood does not disclose the process of claim 1, Blangero teaches [0016] a method for manufacturing a lithium metal oxide powder, the metal M having the formula M=Co1-aM'a, wherein M' is either one or more metals of the group consisting of Al, Ga and B, comprising the steps of: [0017] providing a first mixture consisting of a first M-comprising and a first Li-comprising precursor powder, the first mixture having a Li to metal molar ratio >1.01, [0018] sintering the first mixture in an oxygen comprising atmosphere at a temperature T1 of at least 600 C., thereby obtaining a Li-enriched lithium metal oxide compound, the metal being M; [0019] providing a second M-comprising precursor powder, and [0020] mixing the Li-enriched lithium metal oxide compound and the second M-comprising precursor powder, thereby obtaining a second mixture, and sintering the second mixture in an oxygen comprising atmosphere at a temperature T2 of at least 600.degree. C. By "Li-enriched" is meant that the Li content is larger than the stoichiometric quantity in the LiMO2 compound.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the making method of Blangero to make the product of Ellenwood since either process would yield a lithium cobalt oxide.
It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.

Regarding claim 1, the cathode active material powder having a specific floating capacity of at most 80mAh/g obtained by the steps a. to f., Ellenwood modified by Blangero meets the limitation.
Regarding claim 1, said particles having an averaged circularity of superior or equal to 0.85 and inferior or equal to 1.00, and regarding claim 5, comprising particles having an averaged circularity of superior or equal to 0.90 and inferior or equal to 1.00, preferably of superior or equal to 0.85 and of inferior or equal to 0.95, Hiratsuka teaches a positive active material.  The closer to 1 the circularity of the positive active material, the more enhanced the filling property of the active material forming positive electrode active material layer, which is preferred. Accordingly, the circularity is, for example, 0.90 or more. When the circularity is less than 0.90, there are cases where the filling property of the active material forming a positive electrode active material layer becomes degraded [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the circularity of the positive active material of Ellenwood, as taught by Hiratsuka, for the benefit of having good filling property.

Regarding claim 7, Ellenwood modified by Blangero and Hiratsuka teaches a lithium-ion secondary battery suitable for electronic devices comprising the lithium cobalt-based oxide cathode active material powder according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724